Citation Nr: 1206062	
Decision Date: 02/17/12    Archive Date: 02/23/12

DOCKET NO.  10-18 262A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New Hampshire


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent for osteoarthritis of the left shoulder.

2.  Entitlement to an evaluation in excess of 10 percent for chondromalacia of the right knee. 

3.  Entitlement to an evaluation in excess of 10 percent for chronic cervical sprain (claimed as head and neck injury).   


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Crohe, Counsel
INTRODUCTION

The Veteran served on active duty from June 1974 to June 1978.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts that granted service connection for left shoulder osteoarthritis and assigned a 10 percent disability rating, effective March 30, 2007 and continued to rate right knee chondromalacia and cervical sprain each as 10 percent disabling.  A January 2008 rating decision continued the assigned ratings.  

In November 2011, the Veteran testified at a videoconference before the undersigned; a transcript of that hearing is of record. 

The issues of entitlement to service connection for a right foot disability, including as secondary to service-connected right knee disability and an eye disability, including as secondary to the service-connected cervical spine disability have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them and they are referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The most recent VA examinations in connection with the Veteran's service-connected left shoulder, right knee, and cervical spine disabilities were conducted in July 2009.  During his November 2011 videoconference hearing, the Veteran indicated that his disabilities had increased in severity since the last VA examinations.  Given the evidence of increased symptomatology, a new VA examination is warranted to determine the current severity of his left shoulder, right knee, and cervical spine disabilities.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995). 

The most recent complete VA outpatient treatment records in the claims file or Virtual VA are dated in April 2006.  Records dated in 2007, 2008, and 2009 appear to be incomplete as they include only the results of radiographs, MRIs, and nerve conduction studies (NCS)/ electromyography (EMG); but no associated treatment records.  During his videoconference hearing, the Veteran testified that he had been treated by VA as recently as September and October 2011 and also saw an eye doctor for complaints of his eyes becoming blurry when he turned his head.  He indicated that while he typically received treatment at Bedford VA Medical Center (VAMC), he had MRIs completed at the VAMCs in West Roxbury and Jamaica Plain, underwent NCS/EMGs at Bedford and Jamaica Plain VAMCs, and received four epidural injections for his cervical spine over the course of a year at Jamaica Plain VAMC.  This suggests that there are additional relevant treatment records at multiple VA facilities.  VA has an obligation to obtain these records.  38 U.S.C.A. § 5103A(b),(c) (West 2002).

Accordingly, the case is REMANDED for the following action:

1.  Obtain complete VA records of the Veteran's treatment for left shoulder, right knee, or cervical spine disabilities at the Bedford; Jamaica Plains and West Roxbury VA Medical Centers since April 2006.   

Efforts to obtain these records should continue until they are obtained, or it is reasonably certain that they do not exist or further efforts would be futile. 

2.  After efforts to obtain VA treatment records have been exhausted, schedule him for a VA examination to evaluate the current severity of his service-connected right knee disability.  All indicated tests and studies should be conducted.

The claims folder, including this remand, must be sent to the examiner for review; consideration of such should be reflected in the completed examination report or in an addendum.

The ranges of right knee flexion and extension should be reported in degrees.  The examiner should also provide a specific opinion as to whether there is additional limitation of motion due to weakened movement, excess fatigability, incoordination, pain, or flare ups. 

The examiner should express this opinion in terms of the degree of additional range-of- motion loss (in degrees) due to any weakened movement, excess fatigability, incoordination, flare- ups, or pain. 

The examiner should report if there is ankylosis of the right knee and, if so, the angle at which the knee is held.

The examiner should also report whether there is subluxation or instability of the left knee, and if present, provide an opinion as to its severity.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.

If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so.

3.  After efforts to obtain VA treatment records have been exhausted, schedule the Veteran for a VA examination to evaluate the current severity of his service-connected neck disability.  All indicated tests and studies should be conducted.

The claims folder, including this remand, must be sent to the examiner for review; consideration of such should be reflected in the completed examination report or in an addendum.

The ranges of cervical spinal motion should be reported in degrees.  The examiner should also provide a specific opinion as to whether there is additional limitation of motion due to weakened movement, excess fatigability, incoordination, pain, or flare ups. 

The examiner should express this opinion in terms of the degree of additional range-of- motion loss (in degrees) due to any weakened movement, excess fatigability, incoordination, flare- ups, or pain. 

The examiner should report whether there is any ankylosis of the cervical spine or entire spine.  If ankylosis is present, the examiner should specify the angle at which the cervical or entire spine is held.

The examiner should also specify the nerves affected by the neck disability and provide an opinion as to the severity of any associated paralysis, neuritis, or neuralgia, and note any other associated neurologic impairment.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.

If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so.

4.  After efforts to obtain VA treatment records have been exhausted, schedule the Veteran for a VA examination to evaluate the current severity of his service-connected left shoulder disability. All indicated tests and studies should be conducted.

The claims folder, including this remand, must be sent to the examiner for review; consideration of such should be reflected in the completed examination report or in an addendum.

The ranges of left shoulder motion should be reported in degrees.  The examiner should note the point, if any, at which pain occurs.  The examiner should also provide an opinion as to whether there is additional limitation of motion due to weakened movement, excess fatigability, incoordination, pain, or flare ups.  The examiner should express this opinion in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, flare-ups, or pain.

The examiner should report the angle of any ankylosis of the scapulohumeral articulation or any impairment of the humerus, clavicle, or scapula.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.

If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so.  

5.  The AOJ should review the examination reports to ensure that they contain the information requested in this remand and are otherwise complete.

6.  If benefits sought on appeal are not fully granted, the AOJ should issue a supplemental statement of the case. The case should be returned to the Board, if otherwise in order. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

